 



Exhibit 10(b)

AMENDMENT NINE
TO
THE FLEETBOSTON FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(1996 Restatement)

     Section 8.1 of the Plan is amended effective January 1, 2003, to read as
follows:

     8.1 Assignment or Alienation.

     (a)  Except as provided in Section 8.1(b) or as otherwise required by law,
the interest hereunder of any Participant or Beneficiary shall not be alienable
by the Participant or Beneficiary by assignment or any other method and will not
be subject to be taken by his creditors by any process whatsoever, and any
attempt to cause such interest to be so subjected shall not be recognized.

     (b)  All or a portion of a Participant’s benefit under the Plan may be paid
to another person as specified in a “Qualified Domestic Relations Order.” For
this purpose, a “Qualified Domestic Relations Order” means a judgment, decree,
or order (including the approval of a settlement agreement) which is:

          (i) issued pursuant to a State’s domestic relations law;

          (ii) relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
the Participant;

          (iii) creates or recognizes the right of a spouse, former spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan; and

          (iv) meets such other requirements established by the Committee.

     (c)  The Committee shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the Committee
may consider:

 



--------------------------------------------------------------------------------



 



          (i) the rules applicable to “domestic relations orders” under section
414(p) of the Code and section 206(d) of ERISA;

          (ii) the procedures used under the Basic Plan to determine the
qualified status of domestic relations orders; and

          (iii) such other rules and procedures as it deems relevant.

     IN WITNESS WHEREOF, this Amendment Nine was adopted by the Human Resources
Committee at its June 17, 2003 meeting and is executed by a duly authorized
officer of FleetBoston Financial Corporation.

                  FLEETBOSTON FINANCIAL CORPORATION                       By:  
/s/ M. ANNE SZOSTAK            

--------------------------------------------------------------------------------

            M. Anne Szostak             Executive Vice President and
Director of Human Resources

 